DETAILED ACTION
After Examiner’s amendment, claims 1 – 13, 15 and 17 - 20 have been presented for examination.  Claims 1, 19 and 20 are currently amended.  Claims 14 and 16 are cancelled.
This office action is in response to submission of the application on 02/25/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/812255, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  More specifically, a review of the provisional application fails to find any mention of at least “detecting … an intervention by a human operator to manually control the robot” or “executing … an updated robot simulation session … at the updated simulation time”.  The provisional application appears to consist entirely of two high-level architecture diagrams (e.g. “Duality Platform Architecture” shows generic object storage and SQL server blocks), and two “Journey” tables comprising a plurality of steps which map to the “Duality Platform Architecture”.  However the plurality of steps do not appear to disclose at least any “intervention”, or “updated simulation time”.  Therefore the priority date of the Application is deemed to be the filing date of 02/25/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Agent of Record Hanchel Cheng on 04/20/2022, after a previous telephonic conversation with Attorney of Record Anthony Jacobson on 04/18/2022 (see interview summary).  Authorization to correct some typographical errors in claims 1, 19 and 20 was given in a telephonic conversation with Agent of Record Hanchel Cheng on 04/21/2022 (see interview summary).
The application has been amended as follows: 

1. (Currently Amended) A method for simulating robot behavior, comprising:
instantiating, by a cloud server for a client, a virtual environment and a robot within the virtual environment;
executing, by the cloud server, a robot simulation session in which the robot is autonomously controlled by the client;
detecting, by the cloud server during a portion of the robot simulation session in which the robot is autonomously controlled, an intervention by a human operator to manually control the robot;
identifying, by the cloud server, an intervention simulation time corresponding to the detected intervention; 
identifying, by the cloud server, a set of conditions of the virtual environment and the virtual robot corresponding to an updated simulation starting time, the updated simulation starting time comprising a threshold amount of time before the intervention simulation time, the threshold amount of time selected based on one or more of a location of the robot at the intervention simulation time or the speed of the robot at the intervention simulation time; and
executing, by the cloud server, an updated robot simulation session, the updated robot simulation session based on the identified set of conditions, the updated robot simulation session configured to begin at the updated simulation starting time.

14. (Canceled) 

15. (Currently Amended) The method of claim 1, wherein the threshold amount of time is selected further based on a cause for the detected intervention. 

16. (Canceled) 

19. (Currently Amended) A system for simulating robot behavior comprising at least one processor configured to execute instructions stored on a non-transitory computer-readable storage medium that, when executed, cause the system to perform steps comprising:
instantiating, for a client, a virtual environment and a robot within the virtual environment;
executing a robot simulation session in which the robot is autonomously controlled by the client;
detecting, during a portion of the robot simulation session in which the robot is autonomously controlled, an intervention by a human operator to manually control the robot;
identifying an intervention simulation time corresponding to the detected intervention; 
identifying a set of conditions of the virtual environment and the robot corresponding to an updated simulation starting time, the updated simulation starting time comprising a threshold amount of time before the intervention simulation time, the threshold amount of time selected based on one or more of a location of the robot at the intervention simulation time or the speed of the robot at the intervention simulation time; and
executing an updated robot simulation session, the updated robot simulation session based on the identified set of conditions, the updated robot simulation session configured to begin at the updated simulation starting time.

20. (Currently Amended) A non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause steps to be performed comprising
instantiating, by a cloud server for a client, a virtual environment and a robot within the virtual environment;
executing, by the cloud server, a robot simulation session in which the robot is autonomously controlled by the client;
detecting, by the cloud server during a portion of the robot simulation session in which the robot is autonomously controlled, an intervention by a human operator to manually control the robot;
identifying, by the cloud server, an intervention simulation time corresponding to the detected intervention; 
identifying, by the cloud server, a set of conditions of the virtual environment and the robot corresponding to an updated simulation starting time, the updated simulation starting time comprising a threshold amount of time before the intervention simulation time, the threshold amount of time selected based on one or more of a location of the robot at the intervention simulation time or the speed of the robot at the intervention simulation time; and
executing, by the cloud server, an updated robot simulation session, the updated robot simulation session based on the identified set of conditions, the updated robot simulation session configured to begin at the updated simulation starting time.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:
None of the prior art of record taken individually or in combination discloses the claim 1 (and similarly for claim 19 and 20) method for simulation robot behavior, comprising: “identifying … a set of conditions of the virtual environment and the virtual robot corresponding to an updated simulation starting time, the updated simulation starting time comprising a threshold amount of time before the intervention simulation time, the threshold amount of time selected based on one or more of a location of the robot at the intervention simulation time or the speed of the robot at the intervention simulation time; and executing … an updated robot simulation session, the updated robot simulation session based on the identified set of conditions, the updated robot simulation session configured to begin at the updated simulation starting time”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

Kendall et al. “Learning to Drive in a Day” teaches automatically terminating an episode of an autonomous vehicle simulation based on a human intervention or an excessive speed, and then resetting the simulation as it was before running the next episode (i.e. to the center of the lane).  However does not appear to explicitly disclose: an updated simulation starting time comprising a threshold amount of time before the intervention simulation time, the threshold amount of time selected based on one or more of a location of the robot at the intervention simulation time or the speed of the robot at the intervention simulation time; and executing an updated robot simulation session, the updated robot simulation session configured to begin at the updated simulation starting time.

Skruch et al. “The Simulation Strategy and Its Realization in the Development Process of Active Safety and Advanced Driver Assistance Systems” teaches a human providing control and feedback with regard to autonomous vehicle data collection, and teaches a re-simulation loop after updating an autonomous vehicle control algorithm.  However does not appear to explicitly disclose: an updated simulation starting time comprising a threshold amount of time before the intervention simulation time, the threshold amount of time selected based on one or more of a location of the robot at the intervention simulation time or the speed of the robot at the intervention simulation time; and executing an updated robot simulation session, the updated robot simulation session configured to begin at the updated simulation starting time.

Nicolescu et al. “Natural Methods for Robot Task Learning: Instructive Demonstrations, Generalization and Practice” teaches iteratively refining a task description based on feedback and inserting/deleting particular steps.  However does not appear to explicitly disclose: an updated simulation starting time comprising a threshold amount of time before the intervention simulation time, the threshold amount of time selected based on one or more of a location of the robot at the intervention simulation time or the speed of the robot at the intervention simulation time; and executing an updated robot simulation session, the updated robot simulation session configured to begin at the updated simulation starting time.

Kartal et al. “Safer Deep RL with Shallow MCTS: A Case Study in Pommerman” teaches a human user’s action relative to actor’s actions are used to compute an additional loss term in a loss function.  However does not appear to explicitly disclose: an updated simulation starting time comprising a threshold amount of time before the intervention simulation time, the threshold amount of time selected based on one or more of a location of the robot at the intervention simulation time or the speed of the robot at the intervention simulation time; and executing an updated robot simulation session, the updated robot simulation session configured to begin at the updated simulation starting time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148